DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-11, 14-18, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tourino et al. (US 2017/0040479).
Regarding claim 1, Tourino discloses a conductive interconnect (600; see Figures 6, 8A and 8E) comprising: 
a first end (615) configured to conduct electricity at a first terminal (see, for example, Figure 8A where 600 on the right connects the solar cells in series. 615 would be connected to 315 of the first terminal shown in Figure 4C; [0124]) of a first solar cell (400); 

a center portion (611, 640, 650, 651,652,653,654,655,656, 670; see Figure 6) connecting the first end to the second end and configured to conduct electricity between the first end and the second end (inherent property of interconnectors);
a first concave opening (A) formed by a first concave surface (611) of the first end and the center portion (see annotated Figure 6 below), wherein the first concave opening is oriented in a first direction substantially perpendicular to the first axis (opening to the left), and wherein the first concave surface is configured to directly contact a first edge of the first solar cell such that the conductive interconnect can conduct electricity between the first terminal of the first solar cell and the second terminal of the second solar cell (see Figures 8C and 8D); and 
a second concave (B) opening formed by a second concave surface (where apertures 641, 642, and 643 are located) of the second end and the center portion (see annotated Figure 6 below), wherein the second concave opening is oriented in a second direction substantially perpendicular to the first axis opposite the first direction (opening to the right), and wherein the second concave surface is configured to directly contact a second edge of the second solar cell such that the conductive interconnect can conduct electricity between the first terminal of the first solar cell and the second terminal of the second solar cell (see Figures 8A and 8E).
claim 3, Tourino discloses all the claim limitations as set forth above, and further discloses a third end (625) configured to conduct electricity at the first terminal (see, for example, Figure 8A where 600 on the right connects the solar cells in series. 625 would be connected to 316 of the first terminal shown in Figure 4C; [0124]), wherein the first end and the third end are aligned across a second axis (see annotated Figure 6 where the thicker dashed line is drawn); 
a fourth end (where apertures 633, 634, and 635 are located) configured to conduct electricity at the second terminal ([0124] and [0132]; it is disclosed the solar cells 300 and 400 are connected in series via the interconnector 600), wherein the second end and the fourth end are aligned across the second axis (see annotated Figure 6 where the thicker dashed line is drawn); 
a third concave opening (C) formed by the third end and the center portion see annotated Figure 6 below), wherein the third concave opening is oriented in a third direction substantially perpendicular to the second axis (opening to the right), and wherein the third concave opening is configured to interface with the first edge of the first solar cell (see Figures 8C and 8D); and 
a fourth concave opening (D) formed by the fourth end and the center portion (see annotated Figure 6 below), wherein the fourth concave opening is oriented in a fourth direction substantially perpendicular to the second axis in an opposite direction relative to the third direction (opening to the left), and wherein the first fourth concave opening is configured to interface with the second edge of the second solar cell (see Figures 8A and 8E).

    PNG
    media_image1.png
    482
    642
    media_image1.png
    Greyscale

Regarding claim 4, Tourino discloses all the claim limitations as set forth above, and further discloses the first direction is oriented in an opposite direction relative to the third direction, and wherein the second direction is oriented in an opposite direction relative to the fourth direction (as set forth above).
Regarding claims 5 and 23, Tourino discloses a system (see Figure 8A) comprising: 
a first solar cell (400); 
a second solar cell (300) adjacent to the first solar cell (see Figure 8A); and 
a conductive interconnect (600) configured to conduct electricity between a first terminal of the first solar cell (315 and 316 of first terminal as shown in Figure 4C) and a second 
a first end (615) configured to conduct electricity at the first terminal (315 of first terminal) of the first solar cell (see Figures 4C, 8A, and 8E); 
a second end (where apertures 630, 631, 632 are located) configured to conduct electricity at the second terminal of the second solar cell (as set forth above, the interconnect connects the two solar cells in series, so the other end must connect to a second terminal), wherein the first end and the second end are aligned on a first axis (see dashed line in annotated Figure 6);
a center portion (611, 640, 650, 651,652,653,654,655,656, 670; see Figure 6) connecting the first end to the second end and configured to conduct electricity between the first end and the second end (inherent property of interconnectors), 
a first concave opening (A) formed by a first concave surface (611) of the first end and the center portion (see annotated Figure 6 below), wherein the first concave opening is oriented in a first direction substantially perpendicular to the first axis (opening to the left), and wherein the first concave surface is configured to directly contact a first edge of the first solar cell (see Figures 8C and 8D); and 
a second concave (B) opening formed by a second concave surface (where apertures 641, 642, and 643 are located) of the second end and the center portion (see annotated Figure 6 below), wherein the second concave opening is oriented in a second direction substantially perpendicular to the first axis opposite the first direction (opening to the right), and wherein 


    PNG
    media_image1.png
    482
    642
    media_image1.png
    Greyscale

Regarding claim 7, Tourino discloses all the claim limitations as set forth above, and further discloses the conductive interconnect further comprises: 
a third end (625) configured to conduct electricity at the first terminal (see, for example, Figure 8A where 600 on the right connects the solar cells in series. 625 would be connected to 316 of the first terminal shown in Figure 4C; [0124]), wherein the first end and the third end are aligned across a second axis (see annotated Figure 6 where the thicker dashed line is drawn); 

a third concave opening (C) formed by the third end and the center portion (see annotated Figure 6), wherein the third concave opening is oriented in a third direction substantially perpendicular to the second axis (opening to the right), and wherein the third concave opening is configured to interface with the first edge of the first solar cell (see Figures 8C and 8D); and 
a fourth concave opening (D) formed by the fourth end and the center portion (see annotated Figure 6), wherein the fourth concave opening is oriented in a fourth direction substantially perpendicular to the second axis in an opposite direction relative to the third direction (opening to the left), and wherein the fourth concave opening is configured to interface with the second edge of the second solar cell (see Figures 8A and 8E).
Regarding claim 8, Tourino discloses all the claim limitations as set forth above, and further discloses the first direction is oriented in an opposite direction relative to the third direction, and wherein the second direction of the second concave opening is oriented in an opposite direction relative to the fourth direction (as set forth above).
Regarding claim 9, Tourino discloses all the claim limitations as set forth above, and further discloses the first end and the third end each provide a point of contact at the first terminal (as shown in Figure 4C, at contact pads 315 and 316), and wherein the second end and 
Regarding claim 10, Tourino discloses all the claim limitations as set forth above, and further discloses the first solar cell comprises a first edge (edge of 400 in Figure 8D where busbar 306, 307, 308 are located; see Figure 4C), wherein the first terminal comprises a first notch in the first edge (315), wherein a portion of the first end is received within the first notch (see, for example, end 615 on contact pad 314 in Figure 8C), wherein the second solar cell comprises a second edge (edge of 300 in Figure 8E), wherein the second terminal comprises a second notch in the second edge, and wherein a portion of the second end is received within  the second notch (as there is another end for bonding for interconnector 600, a similar structure would be on the second solar cell in order to make electrical connection to connect the solar cells in series as disclosed).
Regarding claim 11, Tourino discloses all the claim limitations as set forth above, and further discloses the conductive interconnect is a first conductive interconnect (half of interconnect 600), wherein the first conductive interconnect is a first type (another type as seen in Figure 5A), the system further comprising: 
a second conductive interconnect of a second type (whole interconnect 600), wherein the second type is configured as two mirrored conductive interconnects of the first type joined at a second center portion (center portion including 651-656; [0105]).
Regarding claim 14, Tourino discloses all the claim limitations as set forth above, and further discloses the conductive interconnect is a first interconnect of a plurality of interconnects (there can be many solar cells in series in an array ([0064]), such that there is an 
Regarding claim 15, Tourino discloses all the claim limitations as set forth above, and further discloses the conductive interconnect is a first interconnect of a plurality of interconnects (there can be many solar cells in series in an array ([0064]), such that there is an interconnect between each pair as shown in Figure 8A), wherein the first solar cell and the second solar cell are part of a first solar string (see Figure 8A), wherein each pair of adjacent solar cells in the first solar string is connected by a respective conductive interconnect (as set forth above), and wherein the system further comprises a plurality of solar strings interconnected with the first solar string (definition of an array of solar cells; see, for example, array of solar cells 2004 in Figure 9).
Regarding claim 16, Tourino discloses all the claim limitations as set forth above, and further discloses a third solar cell aligned with the first solar cell (it is disclosed the solar cells are in an array ([0064]); see, for example, an array of solar cells 2004 in Figure 9); 
a fourth solar cell adjacent to the third solar cell and aligned with the second solar cell (it is disclosed the solar cells are in an array ([0064]); see, for example, an array of solar cells 2004 in Figure 9), wherein the third solar cell and the fourth solar cell are part of a second solar string (as set forth above, where the third and fourth solar cells are solar cells in an adjacent string in the array), and wherein the first solar cell, the second solar cell, the third solar cell, and 
a corner diode (200) disposed at the common corner (see Figures 8A and 8D, where the corner diode is in the upper left corner of each solar cell and would be at the common corner as set forth above), wherein a plurality of conductive interconnects conducts electricity between the first solar cell, the second solar cell, the third solar cell, and the fourth solar cell (as set forth above, where the interconnects connect the solar cells in series).
Regarding claim 17, Tourino discloses all the claim limitations as set forth above, and further discloses the first solar cell, the second solar cell, the third solar cell, and the fourth solar cell are part of an array of solar cells (as set forth above), wherein the array of solar cells comprises: 
a plurality of adjacent pairs of solar cells (as set forth above; see Figure 9); and 
a plurality of sets of four adjacent solar cells (as set forth above), wherein each set of four adjacent solar cells comprises a common corner (see Figure 9), wherein a corner diode (200) is disposed at each common corner (see Figures 8A and 8D, where the corner diode is in the upper left corner of each solar cell and would be at the common corner as set forth above), wherein a conductive interconnect electrically couples each adjacent pair of solar cells, wherein a plurality of conductive interconnects electrically couples each set of four adjacent solar cells (as set forth above, where the interconnects connect the solar cells in series), and wherein the conductive interconnect that electrically couples each adjacent pair of solar cells is configured substantially identically to the plurality of conductive interconnects that electrically couples each set of four adjacent solar cells (the interconnects are all the same, as set forth above).
claim 18, Tourino discloses all the claim limitations as set forth above, and further discloses a plurality of output terminals (304, 305, 306, 307, and 308) disposed at one or more outer edges of the array of solar cells (see Figures 4C and 8D), wherein a conductive interconnect electrically couples each output terminal to an adjacent solar cell in the array of solar cells (see Figure 8D), and wherein the conductive interconnect that electrically couples each output terminal to an adjacent solar cell is configured substantially identically to the conductive interconnect that electrically couples each adjacent pair of solar cells and the plurality of conductive interconnects that electrically couples each set of four adjacent solar cells (the interconnects are all the same, as set forth above).
Regarding claims 21 and 22, Tourino discloses all the claim limitations as set forth above, and further discloses the first concave surface is configured to directly contact the first edge of the first solar cell while the center portion conducts electricity between the first end and the second end (as set forth above; see Figure 8E).
Regarding claim 24, Tourino discloses all the claim limitations as set forth above, and further discloses connecting a third solar cell (see, for example, in Figure 8A, another solar cell in series) to the second solar cell.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tourino et al. (US 2017/0040479), as applied in claim 5 above, and further in view of Agui et al. (US 2007/0199592).
Regarding claim 12, Tourino discloses all the claim limitations as set forth above, and further discloses the first solar cell and the second solar cell each have a solar-facing side (see Figure 8D) and a non-solar-facing side (see Figure 8E), but the reference does not expressly disclose the first terminal is recessed below a top surface of the solar-facing side of the first solar cell, and wherein the second terminal is recessed below a top surface of the solar-facing side of the second solar cell.

As Tourino is not limited to any specific examples of the configuration in which the interconnect is to be configured to conduct electricity from terminals of solar cells and as a configuration in which terminals of a solar cell are both on the solar-facing side and are recessed below a top surface was well known in the art before the effective filing date of the claimed invention, as evidenced by Agui above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable configuration for the solar cell module of Tourino depending on the type of solar cells, including a configuration in which terminals of a solar cell are both on the solar-facing side and are recessed below a top surface in the device of Tourino.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 13, modified Tourino discloses all the claim limitations as set forth above. Agui further discloses the first terminal and the second terminal are aligned at a first height (vertical distance between the two terminals in Figure 1), wherein the top surface of a the first solar cell and the top surface of the second solar cell are aligned at a second height (where protection film 12 is located), and wherein the conductive interconnect has a thickness .
Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive.
Applicant argues that Tourino fails to show the first and second concave surfaces are configured to directly contact a first edge of the first solar cell and a second edge of the second solar cell, respectively. 
However, as there is nothing interrupting the contact between the concave surfaces and the first and second edges as set forth in the claim limitation either physically or electrically, one of ordinary skill would appreciate the concave surfaces and the first and second edges of Tourino are configured to directly contact, as shown in the Figures and set forth in the Office Action above.
Additionally, the purpose of the interconnect is to conduct electricity between the first and second terminals as set forth in the claim limitations, such that the newly added limitation is an inherent feature of the interconnect of Tourino.
Therefore, the arguments were not found to be persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721